Citation Nr: 0526288	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  02-05 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to disability compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for right hip 
disability, claimed as reflex sympathetic dystrophy, due 
to treatment for a March 1999 fracture of the right 
ankle.

2.  Entitlement to disability compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for causalgia of the 
right lower extremity due to treatment for a March 1999 
fracture of the right ankle.

3.  Entitlement to disability compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for right ankle 
disability due to treatment for a March 1999 fracture of 
the right ankle.

4.  Entitlement to disability compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for plantar 
fasciitis on the right due to treatment for a March 1999 
fracture of the right ankle.

5.  Entitlement to disability compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for low back 
disability due to treatment for a March 1999 fracture of 
the right ankle.

6.  Entitlement to disability compensation benefits under 
the provisions of 38 U.S.C.A. § 1151 for cervical spine 
disability due to treatment for a March 1999 fracture of 
the right ankle.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The appellant served on active from February 8 through 
March 23, 1978.  

This case was previously before the Board of Veterans' 
Appeals (Board) in November 2004, at which time it was 
remanded for further development.  Following the 
requested development, the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas, confirmed 
and continued its denial of entitlement to VA 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the following disabilities:  Right hip 
disability, claimed as reflex sympathetic dystrophy; 
causalgia of the right lower extremity; right ankle 
disability; plantar fasciitis on the right; low back 
disability; and cervical spine disability.  Thereafter, 
the case was returned to the Board for further appellate 
action.


FINDINGS OF FACT

1.  There is no competent evidence of record that right 
hip disability, claimed as reflex sympathetic dystrophy, 
is the result of VA treatment for a fracture of the right 
ankle in March 1999.

2.  There is no competent evidence of record that the 
veteran's causalgia of the right lower extremity is the 
result of VA treatment for a fracture of the right ankle 
in March 1999.

3.  There is no competent evidence of record that the 
veteran's right ankle disability is the result of VA 
treatment for a fracture of the right ankle in 
March 1999.

4.  There is no competent evidence of record that the 
veteran's right plantar fasciitis is the result of VA 
treatment for a fracture of the right ankle in 
March 1999.

5.  There is no competent evidence of record that the 
veteran has low back disability as a result of treatment 
for a fractured right ankle in March 1999.

6.  There is no competent evidence of record that the 
veteran has current cervical spine disability.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to disability 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for right hip disability, claimed as reflex 
sympathetic dystrophy, due to treatment for a March 1999 
fracture of the right ankle, have not been met.  
38 U.S.C.A. § 1151, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.358 (2004).

2.  The criteria for entitlement to disability 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for causalgia of the right lower extremity, due to 
treatment for a March 1999 fracture of the right ankle, 
have not been met.  38 U.S.C.A. § 1151, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.358 (2004).

3.  The criteria for entitlement to disability 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for right ankle disability, due to treatment for a 
March 1999 fracture of the right ankle, have not been 
met.  38 U.S.C.A. § 1151, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.358 (2004).

4.  The criteria for entitlement to disability 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for right plantar fasciitis, due to treatment for 
a March 1999 fracture of the right ankle, have not been 
met.  38 U.S.C.A. § 1151, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.358 (2004).

5.  The criteria for entitlement to disability 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the low back disability, due to treatment for 
a March 1999 fracture of the right ankle, have not been 
met.  38 U.S.C.A. § 1151, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.358 (2004).

6.  The criteria for entitlement to disability 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the claimed cervical spine disability, due to 
treatment for a March 1999 fracture of the right ankle, 
have not been met.  38 U.S.C.A. § 1151, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.358 (2004).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The veteran seeks entitlement to compensation under 
38 U.S.C.A. § 1151 for right hip disability, causalgia of 
the right lower extremity, right ankle disability, right 
plantar fasciitis, low back disability, and/or cervical 
spine disability.  

Prior to consideration of the merits of the veteran's 
appeal, the Board must ensure that the VA has met its 
statutory duty to assist her in the development of her 
claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In rendering assistance, the VA must notify a claimant as 
to the information and evidence necessary to substantiate 
a claim for VA benefits.  In particular, the VA must 
ensure that the veteran has been notified of the 
following:  (1) the information and evidence not of 
record that is necessary to substantiate each of her 
specific claims; (2) the information and evidence that VA 
will seek to provide; (3) the information and evidence 
that the veteran is expected to provide; and (4) the need 
to furnish the VA any evidence in her possession that 
pertains to any of her claims, i.e., something to the 
effect that she should give the VA everything she has 
pertaining to her claims.  

By virtue of information contained in letters, dated in 
March 2001 and November 2004; in the rating action of 
November 2001 (a copy of which was provided to the 
veteran); and in the Statement of the Case (SOC) issued 
to the veteran in March 2002, the RO and the VA Appeals 
Management Center (AMC) in Bay Pines, Florida, informed 
the veteran and her representative of the information and 
evidence needed to substantiate and complete a claim for 
VA benefits.  

In particular, the rating action of November 2001 and in 
the SOC issued to the veteran in March 2002, the RO noted 
that in order to establish entitlement to disability 
compensation under 38 U.S.C.A. § 1151, the evidence had 
to show that the veteran had disability resulting from VA 
hospitalization, medical or surgical treatment, or 
vocational rehabilitation, or as a result of having 
submitted to VA treatment or examination.  The RO also 
noted that merely showing additional disability was not 
enough.  Rather, it stated that the evidence had to show 
that fault on the part of the VA or that an event which 
was not reasonably foreseeable caused the veteran's 
additional disability.  The SOC also set forth the text 
of 38 U.S.C.A. § 1151.

The veteran was notified that she could submit medical 
evidence showing treatment or examination for the claimed 
right hip disability, causalgia of the right lower 
extremity, right ankle disability, right plantar 
fasciitis, low back disability, and/or cervical spine 
disability.  She was informed that such evidence could 
include a doctor's statement, clinical findings, and/or 
the results of laboratory tests or X-rays.  She was also 
informed that she could submit her own statement, as well 
as evidence from other individuals who, from their 
personal knowledge and observations, could describe the 
veteran's various disabilities.  

The VA noted that it would request relevant records held 
by Federal agencies, such as medical records from the 
military or VA hospitals or those held by the Social 
Security Administration.  The VA also noted that it would 
make reasonable efforts help the veteran try to get other 
relevant evidence, such as private medical records, 
employment records, or records from State or local 
government agencies.  She was notified that if she wished 
the VA to obtain medical records, she would have to 
complete and return VA Form 21-4142.  In so doing, she 
was to furnish the complete name and address of each 
doctor or medical facility and the approximate dates of 
treatment.  

The VA stated that it would notify the veteran if the 
holder of the records declined to provide them or asked 
for a fee to provide them.  The VA noted, however, that 
it was ultimately the veteran's responsibility to make 
sure that it received all of the evidence necessary to 
support her claim, which wasn't in the possession of a 
Federal department or agency.  

The VA then requested that the veteran inform it if there 
was any other evidence or information that she thought 
would support her claim.

The VA informed the veteran that it would assist her by 
providing a medical examination or getting a medical 
opinion if it decided it was necessary to make a decision 
in her claim.  

The VA told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  The VA also notified her of what to do if she had 
questions or needed assistance and provided a telephone 
number, computer site, and address where she could get 
additional information.  

By law, notice to the veteran has to be provided to a 
claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  38 U.S.C.A. § 5103(a); see Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, 
however, the March 2001 letter did not provide the 
criteria for obtaining VA compensation under 38 U.S.C.A. 
§ 1151.  As noted above, such information was not 
provided to the veteran until the RO issued its rating 
action in November 2001.  Such a scenario raises 
questions as to timeliness of the notice requirement.  

A review of the record, however, discloses that the 
content of the notice in the November 2001 rating 
decision and in the SOC fully complied with the VA's 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  Moreover, since November 2001, the 
veteran has been provided with every opportunity to 
submit evidence and argument in support of her claim and 
to respond to VA notices.  During that time, the actions 
taken by VA have essentially cured the error in the 
timing of notice and have, effectively, satisfied the 
purpose behind the notice requirement.  That is, the 
veteran has been afforded a meaningful opportunity to 
participate in the processing of her claims.  Therefore, 
the Board concludes that any defect with respect to the 
timing of the notice requirement was harmless error.  

In addition to the letters, dated in March 2001 and 
November 2004, the copy of the November 2001 rating 
action, and the SOC, the veteran and her representative 
were provided with Supplemental Statements of the Case 
(SSOC's) in July and September 2002, December 2003, and 
April 2005, and a copy of the Board's November 2004 
remand.  Those documents further notified the veteran and 
her representative of the evidence necessary to 
substantiate the claims of entitlement to compensation 
under 38 U.S.C.A. § 1151.  Indeed, the SSOC issued in 
April 2005 set forth the relevant text of 38 C.F.R. 
§ 3.159.  The SOC and the SSOC's also identified the 
evidence that had been received by the RO.  

Evidence received in support of the veteran's claims, 
consists of records reflecting the veteran's treatment by 
the VA from March 1999 through March 2001; records 
reflecting the veteran's treatment from April 1999 
through March 2001 by R. A. E., M.D., L. P. N., M.D., E. 
A. T., M.D., M. W. M., M.D., A. J. L., D.P.M, W. L. C., 
D.C., S. B. S., D.C.; records associated with the 
veteran's grant of Workman's Compensation; the report of 
an examination performed by the VA in June 2002 and an 
addendum to that report, dated in July 2002; the 
transcript of the veteran's April 2004 hearing held at 
the RO before the undersigned Veterans Law Judge; and the 
veteran's records from the Social Security 
Administration, received in November 2004.  

After reviewing the record, the Board finds that the RO 
has met its duty to assist the veteran in the development 
of evidence to support her claims.  It appears that all 
relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, she has not identified any further outstanding 
evidence (that has not been sought by the VA), which 
could be used to support any of her claims of entitlement 
to compensation under 38 U.S.C.A. § 1151 for right hip 
disability, causalgia of the right lower extremity, right 
ankle disability, right plantar fasciitis, low back 
disability, and/or cervical spine disability.  

Given the extensive efforts by the RO and the AMC to 
development the record, there is no reasonable 
possibility that further development would lead to any 
additional relevant evidence.  As such, further action is 
unnecessary in order to meet the VA's statutory duty to 
assist the veteran in the development of her claims.  
See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Therefore, there is no 
prejudice to the veteran due to a failure to assist her 
in such development.  Accordingly, the Board will proceed 
to the merits of the appeal.  See Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. April 14, 2005) (discussing 
prejudicial error).  

II.  The Facts and Analysis

During her hearing before the undersigned veteran's Law 
Judge, the veteran testified that the claimed 
disabilities are the result of improper treatment, which 
was rendered by the VA in March 1999 for a right ankle 
fracture.  She noted that initially, the VA contemplated 
surgery but later determined that the fracture should be 
treated with casting and pain medication.  She stated 
that following that treatment, she developed a limp which 
ultimately caused right hip disability, causalgia of the 
right lower extremity, right ankle disability, right 
plantar fasciitis, low back disability, and/or cervical 
spine disability.  She testified that various forms of 
treatment were unsuccessful and that she continues to be 
impaired by those disabilities.  She contended that had 
she initially received proper treatment from the VA, she 
would not have experienced such complications.  
Therefore, she maintained that she was entitled to VA 
compensation under 38 U.S.C.A. § 1151 and its enabling 
regulation, 38 C.F.R. § 3.358. 

Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as 
a result of VA training, hospitalization, medical or 
surgical treatment, or examination, compensation will be 
payable for such additional disability.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358(a). 

A qualifying additional disability or death is one which 
is not the result of the veteran's willful misconduct 
and--1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
VA, either by a Department employee or in a Department 
facility , and the proximate cause of the disability or 
death was-(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury, each body 
part involved being considered separately.  The physical 
condition prior to the disease or injury will be the 
condition which the specific medical or surgical 
treatment was designed to relieve.  Compensation will not 
be payable under 38 U.S.C.A. § 1151 for the continuance 
or natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.  
38 C.F.R. § 3.358(b).

In determining whether the claimed additional disability 
resulted from a disease or an injury or an aggravation of 
an existing disease or injury suffered as a result of 
training, hospitalization, medical or surgical treatment, 
or examination, the following considerations will govern:  
1)  It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith; (2)  The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation 
of an existing disease or injury suffered as the result 
of training, hospitalization, medical or surgical 
treatment, or examination; (3)  Compensation is not 
payable for the necessary consequences of medical or 
surgical treatment or examination properly administered 
with the express or implied consent of the veteran, or, 
in appropriate cases, the veteran's representative.  
"Necessary consequences" are those which are certain to 
result from, or were intended to result from, the 
examination or medical or surgical treatment 
administered.  Consequences otherwise certain or intended 
to result from a treatment will not be considered 
uncertain or unintended solely because it had not been 
determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c).

The evidence shows that in March 1999, the veteran 
fractured her ankle while working for an international 
hotel corporation.  Two days later, she sought treatment 
at the VA.  X-rays revealed a distal fracture of the 
right fibula.  The veteran received an injection and a 
prescription for medication to alleviate the pain, and 
the ankle was placed in a short cast.  

During the ensuing months, the veteran continued to 
complain of right ankle pain as well as pain in the right 
lower extremity and lower back.  However, X-rays 
generally showed that the right ankle fracture was in 
good alignment and healing well.  In April 1999, the 
veteran's cast was changed at the VA.  Blisters were 
noted in the casted area; however, the physician found no 
sign of infection and stated that the presence of 
blisters was not unusual.  In June 1999, after 
approximately 13 weeks, the right ankle cast was removed 
and replaced with a boot.  Nevertheless, the veteran 
continued to complain of pain, primarily in her right 
lower extremity and low back.

In conjunction with treatment by the VA, the veteran was 
treated by a number of private health care providers.  
The various diagnoses included status post fracture of 
the right ankle, spasms in the right gastrocnemius, 
reflex sympathetic dystrophy, low back strain, sinus 
tarsi syndrome, tendinitis, plantar fasciitis, right 
sympathetic dystrophy, tarsal tunnel syndrome, and 
causalgia.  In January 2000, a private MRI suggested 
chronic rupture of the talofibular ligament; and in 
February 2000, an MRI performed by the VA revealed an old 
healed fracture of the distal right fibula with a small 
post-traumatic cyst.  In March 2000, however, M. W. M., 
M.D., assured the veteran that the cyst was nothing to be 
concerned about.  In September 2000, A. J. L., D.P.M., 
reported that the veteran's low back derangement was due 
to an antalgic gait.  In February 2001, a lumbar spinal 
cord stimulator was surgically implanted in the veteran's 
lumbar spine to control pain; and in March 2001, the 
veteran underwent arthoscopic surgery to alleviate 
internal derangement in the right ankle and for sinus 
tarsi decompression.  

Despite the veteran's continuing complaints, there is no 
competent evidence of cervical spine disability.  
Moreover, there is no competent evidence of a nexus 
between the veteran's right hip disability, claimed as 
reflex sympathetic dystrophy; right ankle disability; low 
back disability; plantar fasciitis; or causalgia and any 
treatment VA rendered for the veteran's right ankle 
fracture in March 1999.  In this regard, the record is 
completely negative for evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in 
furnishing the treatment for the veteran's right ankle.  
There is also no evidence that her current problems are 
the result of an event which was not reasonably 
foreseeable.  Indeed, following the VA examination in 
June 2002, the examiner concluded that there was no 
evidence which might support any additional disability 
caused by hospital care or medical or surgical treatment 
furnished by the VA.  

The only reports to the contrary come from the veteran.  
As a lay person, however, she is only qualified to report 
on matters which are capable of lay observation.  She is 
not qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, her opinion, 
without more, cannot be considered competent evidence of 
service connection.  Absent such evidence, compensation 
benefits are not warranted under 38 U.S.C.A. § 1151 for 
right hip disability, claimed as reflex sympathetic 
dystrophy; causalgia of the right lower extremity, right 
ankle disability, plantar fasciitis on the right; low 
back disability, and/or cervical spine disability.  




ORDER

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for right hip 
disability, claimed as reflex sympathetic dystrophy, due 
to treatment for a March 1999 fracture of the right 
ankle, is denied.

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for causalgia of the 
right lower extremity, due to treatment for a March 1999 
fracture of the right ankle, is denied.

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for right ankle 
disability, due to treatment for a March 1999 fracture of 
the right ankle, is denied.

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for plantar fasciitis on 
the right, due to treatment for a March 1999 fracture of 
the right ankle, is denied.

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for low back disability, 
due to treatment for a March 1999 fracture of the right 
ankle, is denied.

Entitlement to disability compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for cervical spine 
disability, due to treatment for a March 1999 fracture of 
the right ankle, is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


